Romero v Bronx-Lebanon Hosp. Ctr. (2014 NY Slip Op 07434)





Romero v Bronx-Lebanon Hosp. Ctr.


2014 NY Slip Op 07434


Decided on October 30, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 30, 2014

Mazzarelli, J.P., Acosta, Saxe, Richter, Clark, JJ.


13360 305375/09

[*1] Jean Carlo Romero, Plaintiff-Appellant,
v Bronx-Lebanon Hospital Center, Defendant-Respondent.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Stanley Green, J.), entered on or about September 26, 2013,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated October 8, 2014,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 30, 2014
CLERK